



EMPLOYMENT AGREEMENT


This Employment Agreement dated as of December 15, 2006 (the “Agreement Date”)
and effective as of January 1, 2007 (the “Effective Date”) between Nathan’s
Famous, Inc., a Delaware corporation having an address at 1400 Old Country Road,
Westbury, New York 11590 (the "Company"), and Eric Gatoff, an individual having
an address at 254 East 68th Street, Apt 24B, New York, NY 10021 (the
"Executive").


WITNESSETH:


WHEREAS, the Company desires to employ the Executive and to receive certain
services from him, and the Executive is willing to continue to be employed and
to render such services to the Company, all upon the terms and subject to the
conditions contained herein.


NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:


1.  Employment. Subject to and upon the terms and conditions contained in this
Agreement, the Company hereby agrees to employ Executive and Executive agrees to
be employed by the Company, for the period set forth in Paragraph 2 hereof, to
render the services to the Company, its affiliates and/or subsidiaries described
in Paragraph 3 hereof.


2.  Effective Date and Term. The Effective Date of this Agreement shall be
January 1, 2007. The Executive's term of employment under this Agreement shall
commence on the Effective Date hereof and shall continue for a period through
and including the second anniversary of the Effective Date hereof (the "Initial
Agreement Term"). At the end of the Initial Agreement Term, this Agreement shall
be automatically extended for additional, successive periods of one year (each
of which successive periods shall be considered an Additional Agreement Term
and, together with the Initial Agreement Term, the “Term”) unless terminated in
writing by either party no less than 180 days prior to the end of either the
Initial Agreement Term or any Additional Agreement Term pursuant to the terms
and conditions set forth herein.


3.  Duties. (a) The Executive shall be employed as Chief Executive Officer of
the Company as of the Effective Date hereof. The Executive shall report to the
Executive Chairman and Board of Directors (the “Board”) of the Company. It is
agreed that Executive shall perform his services in the Company's Westbury, New
York offices, or at any other facilities mutually agreeable to the parties.


(b) The Executive agrees to abide by all By-laws and applicable policies of the
Company promulgated from time to time by the Board of Directors of the Company,
including without limitation the normal business policies of the Company.


4.  Exclusive Services and Best Efforts. The Executive shall devote all of his
working time, attention, best efforts and ability during regular business hours
exclusively to the service of the Company, its affiliates and subsidiaries
during the term of this Agreement.
 

--------------------------------------------------------------------------------




5.  Compensation. As compensation for his services and covenants hereunder, the
Company shall pay the Executive the following:

(a)  Base Salary. The Company shall pay the Executive a base salary ("Base
Salary") of $225,000 per year commencing on the Effective Date of this
Agreement. The Base Salary shall be subject to review and adjustment on an
annual basis beginning January 1, 2008, (if this Agreement is then in effect)
or, at the Company's discretion, on such earlier date as the Company may
determine; provided, however, that in no event shall the Executive's Base Salary
be reduced below the Base Salary specified herein.


(b)  Bonus Compensation.


(i)  For each fiscal year within the Term commencing with the fiscal year ending
March 30, 2008, the Company shall pay to the Executive annual bonus compensation
("Bonus Compensation") within the range of 0% to 100% of his (then) current Base
Salary based on the Company’s achievement of certain financial and operational
performance objectives as are mutually agreed-upon by the Board and the
Executive during the last quarter of the immediately prior fiscal year (such
objectives being the “Performance Targets”); provided, however, that for each
year within the Initial Agreement Term, such Bonus Compensation shall not be
less than 50% of the Executive’s (then) current Base Salary (the “Minimum
Bonus”). The Executive shall be eligible to receive Bonus Compensation of 75% of
his (then) current Base Salary should the Company attain the Performance Targets
established for the applicable fiscal year. Should the Company significantly
exceed the Performance Targets for a fiscal year, the Executive shall be
eligible to receive Bonus Compensation in an amount determined by the
Compensation Committee and Board in their sole discretion, not to exceed 100% of
his (then) current Base Salary. The foregoing Bonus Compensation shall be paid
by the Company within thirty (30) days after completion of the audited financial
results of the Company for the applicable fiscal year.


(ii)  For the fiscal year ending March 25, 2007, the Company shall pay to
Executive a bonus in an amount determined by the Compensation Committee and
Board in their sole discretion, based in part on his performance as Vice
President and General Counsel during the period prior to the Effective Date.


(c)  Stock Compensation. From time to time during the Term, the Company may also
grant to the Executive certain other stock compensation including additional
stock options and/or other form(s) of stock awards, pursuant to the terms of any
of the Company's stock incentive plans and any related stock option or stock
award agreement(s) required to be executed in connection therewith. The amount
and terms of any such stock options and/or other stock awards shall, in every
case, be determined by the Compensation Committee and Board in their sole
discretion, subject to the terms of the stock incentive plan under which the
award is granted.




6.  Business Expenses. During the Term, the Executive shall be entitled to
prompt reimbursement by the Company for all reasonable out-of-pocket expenses
incurred by him in the performance of his duties under this Agreement, upon his
submission of such accounts and records as may be reasonably required by the
Company, in accordance with the related policies established from time to time
by the Company.
 
2

--------------------------------------------------------------------------------




7.  Executive Benefits. The Company may withhold from any benefits payable to
the Executive all federal, state, local and other taxes and amounts as shall be
permitted or required pursuant to law, rule or regulation.


(a) During the Term, the Executive shall be entitled to such insurance,
disability and health and medical benefits and be entitled to participate in
such retirement plans or programs as are generally made available to executive
officers of the Company pursuant to the policies of the Company in effect from
time to time during the Term; provided that the Executive shall be required to
comply with the conditions attendant to coverage by such plans and shall comply
with and be entitled to benefits only in accordance with the terms and
conditions of such plans.
 
(b) Executive shall be entitled to four weeks paid vacation each year during the
Term at such times as does not, in the reasonable opinion of the Board of
Directors, interfere with Executive's performance of his duties hereunder.


(c) The Executive shall be entitled to receive the sum of $1,250 per month
during the Term as an automobile allowance for payment of automotive and related
expenses (e.g., insurance, repairs and maintenance for any such automobile).
Executive acknowledges that some or all of the foregoing may be deemed
compensation to him.


8.  Death and Disability.


(a)  The Term shall terminate on the date of the Executive's death, in which
event the Executive's estate shall be entitled to receive a lump sum equal to
his (then) current Base Salary, Bonus Compensation (as determined pursuant to
Paragraph 8(c)) and reimbursable expenses and benefits owing to the Executive
through the end of the Term then in effect. The Executive's estate will not be
entitled to any other compensation upon termination of this Agreement pursuant
to this Paragraph 8(a).


(b)  If, during the Term, in the opinion of a duly licensed physician selected
by the Executive and reasonably acceptable to the Company, the Executive,
because of physical or mental illness or incapacity, shall become substantially
unable to perform the duties and services required of him under this Agreement
for a period of six consecutive months [or a period of an aggregate six months
in any twelve-month period] the Company may, upon at least twenty (20) days'
prior written notice to the Executive of its intention to do so (given at any
time after the expiration of such six-month period), terminate this Agreement as
of the date set forth in the notice. In case of such termination, the Executive
shall be entitled to receive a lump sum equal to his (then) current Base Salary
and Bonus Compensation (as determined pursuant to Paragraph 8(c)). The Executive
will not be entitled to any other compensation upon termination of this
Agreement pursuant to this Paragraph 8(b).


(c)  For the purposes of this Paragraph 8, the amount of the Executive’s Bonus
Compensation shall be (i) in the event of termination during the Initial
Agreement Term, the Minimum Bonus and (ii) in the event of termination during
any Additional Agreement Term, the Bonus Compensation paid or payable to the
Executive for the preceding fiscal year.
 
3

--------------------------------------------------------------------------------




9.  Termination for Cause. (a) The Company may terminate the employment of the
Executive for Cause (as hereinafter defined) immediately upon the delivery of
written notice. Upon such termination, the Company shall be released from any
and all further obligations under this Agreement, except that the Company shall
be obligated to pay the Executive his Base Salary, reimbursable expenses and
benefits owing to the Executive through the date of termination. Executive will
not be entitled to any other compensation upon termination of this Agreement
pursuant to this Paragraph 9(a).


(b)  As used herein, the term "Cause" shall mean: (i) the willful failure of the
Executive to perform his duties pursuant to Paragraph 3 hereof, which failure is
not cured by the Executive within thirty days following written notice thereof
from the Company; (ii) any other material breach of this Agreement by the
Executive, including any of the material representations or warranties made by
the Executive; (iii) any act, or failure to act, by the Executive in bad faith
or intentionally to the detriment of the Company; (iv) the commission by the
Executive of an act involving moral turpitude, dishonesty, theft, unethical
business conduct, or any other conduct which significantly impairs the
reputation of, or harms, the Company, its subsidiaries or affiliates; or (v) any
misrepresentation, concealment or omission by the Executive of any material fact
in seeking employment hereunder.


10.  Termination without Cause. Notwithstanding anything to the contrary herein,
the Company may terminate the employment of the Executive without Cause. Upon
any termination without cause, the Company shall be released from any and all
further obligations under this Agreement, except that in case of such
termination without Cause, subject to the penultimate sentence of this Paragraph
10(a), the Company shall pay to the Executive, as severance compensation, his
Base Salary through the end of the Term then in effect, which amount shall be
paid in the form of salary continuation on a monthly installment basis. It is
explicitly understood and agreed that non-renewal of this Agreement by the
Company at the end of the Initial Agreement Term or any Additional Agreement
Term shall not constitute Termination without Cause. In the event of any breach
by the Executive of the covenants contained in Paragraph 12 hereof, the Company
shall be released from any further obligation to pay the severance compensation
specified herein. The Executive will not be entitled to any other compensation
upon termination of this Agreement under this Paragraph 10.


11.   Termination Following a Change in Control. If within one year following a
Change in Control (as defined below) of the Company (if this Agreement is then
in effect), the employment of the Executive is terminated by the Company without
Cause or by the Executive for any reason, the Company shall immediately pay to
the Executive in a lump sum as severance compensation an amount equal to the sum
of (a) his then annual Base Salary and (b) his annual Bonus Compensation paid or
payable to him for the most recently completed fiscal year of the Company, but
in no event shall such severance compensation exceed the amount which is
deductible by the Company in accordance with Section 280(G) of the Internal
Revenue Code of 1986, as amended. The Company hereby agrees to obtain an
agreement from any successor to assume and agree to honor and perform this
Agreement.
 
4

--------------------------------------------------------------------------------




For purposes of this Agreement, a "Change in Control" shall have occurred if:


(a)  the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 as amended
(the “Exchange Act”) (a “Person”) of beneficial ownership (within the meaning of
Rule 13d 3 promulgated under the Exchange Act) of voting securities of Nathan’s
when such acquisition causes such Person to own 15 percent or more of the
combined voting power of the then outstanding voting securities of Nathan’s
entitled to vote generally in the election of directors (the “Outstanding
Nathan’s Voting Securities”); provided, however, that for purposes of this
subsection (i), the following acquisitions shall not be deemed to result in a
Change in Control: (A) any acquisition directly from Nathan’s, (B) any
acquisition by Nathan’s, (C) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by Nathan’s or any corporation controlled
by Nathan’s, or (D) any acquisition pursuant to a transaction that complies with
clauses (A), (B) and (C) of subsection (c) below; and provided, further, that if
any Person’s beneficial ownership of the Outstanding Nathan’s Voting Securities
reaches or exceeds 15 percent as a result of a transaction described in clause
(A) or (B) above, and such Person subsequently acquires beneficial ownership of
additional voting securities of Nathan’s, such subsequent acquisition shall be
treated as an acquisition that causes such Person to own 15 percent or more of
the Outstanding Nathan’s Voting Securities; or


(b)  individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Effective Date whose election, or nomination for election by Nathan’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding for this purpose
any such individual whose initial assumption of office occurs as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board; or


(c)  consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of Nathan’s or the
acquisition of assets of another entity (“Business Combination”); excluding,
however, such a Business Combination pursuant to which (A) all or substantially
all of the individuals and entities who were the beneficial owners of the
Outstanding Nathan’s Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60 percent of,
respectively, the then outstanding shares of common stock or the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors, as the case may be, of the corporation resulting from
such Business Combination (including, without limitation, a corporation that as
a result of such transaction owns Nathan’s or all or substantially all of
Nathan’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination of the Outstanding Nathan’s Voting Securities, (B) no
Person (excluding any employee benefit plan (or related trust) of Nathan’s or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 15 percent or more of, respectively, the then
outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination, and (C) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or
 
5

--------------------------------------------------------------------------------




(d)  approval by the stockholders of Nathan’s of a complete liquidation or
dissolution of the Company.


12.     Disclosure of Information and Restrictive Covenant. The Executive
acknowledges that, by his employment, he has been and will be in a confidential
relationship with the Company and will have access to confidential information
and trade secrets of the Company, its subsidiaries and affiliates. Confidential
information and trade secrets include, but are not limited to, customer,
supplier and client lists, price lists, marketing, distribution and sales
strategies and procedures, operational and equipment techniques, business plans
and systems, quality control procedures and systems, special projects and
research, or any project, research, report or the like concerning sales or
manufacturing or new technology, executive compensation plans and any other
information relating thereto, and any other records, files, drawings,
inventions, discoveries, applications, processes, data and information
concerning the business of the Company which are not in the public domain. The
Executive agrees that in consideration of the execution of this Agreement by the
Company:


(a) The Executive will not, during the Term or at any time thereafter, use, or
disclose to any third party, trade secrets or confidential information of the
Company, including, but not limited to, confidential information or trade
secrets belonging or relating to the Company, its subsidiaries, affiliates,
customers and clients or proprietary processes or procedures of the Company, its
subsidiaries, affiliates, customers and clients. Proprietary processes and
procedures shall include, but shall not be limited to, all information which is
known or intended to be known only to executives of the Company, its respective
subsidiaries and affiliates or others in a confidential relationship with the
Company or its respective subsidiaries and affiliates which relates to business
matters.


(b) The Executive will not, during the Term, directly or indirectly, under any
circumstance other than at the direction and for the benefit of the Company,
engage in or participate in any business activity, including, but not limited
to, acting as a director, officer, executive, agent, independent contractor,
partner, consultant, licensor or licensee, franchisor or franchisee, proprietor,
syndicate member, shareholder or creditor or with a person having any other
relationship with any other business, company, firm occupation or business
activity, in any geographic area within the United States that is, directly or
indirectly, competitive with any business conducted by the Company or any of its
subsidiaries or affiliates during the Term or thereafter. Should the Executive
own 5% or less of the issued and outstanding shares of a class of securities of
a corporation the securities of which are traded on a national securities
exchange or in the over-the-counter market, such ownership shall not cause the
Executive to be deemed a shareholder under this Paragraph 12(b).


(c) The Executive will not, during the Term and for a period of two (2) years
thereafter, on his behalf or on behalf of any other business enterprise,
directly or indirectly, under any circumstance other than at the direction and
for the benefit of the Company, solicit or induce any creditor, customer,
supplier, officer, executive or agent of the Company or any of its subsidiaries
or affiliates to sever its relationship with or leave the employ of any of such
entities.
 
6

--------------------------------------------------------------------------------




(d) This Paragraph 12 and Paragraphs 13, 14 and 15 hereof shall survive the
expiration or termination of this Agreement for any reason.


(e) It is expressly agreed by the Executive that the nature and scope of each of
the provisions set forth above in this Paragraph 12 are reasonable and
necessary. If, for any reason, any aspect of the above provisions as it applies
to Executive is determined by a court of competent jurisdiction to be
unreasonable or unenforceable, the provisions shall only be modified to the
minimum extent required to make the provisions reasonable and/or enforceable, as
the case may be. The Executive acknowledges and agrees that his services are of
a unique character and expressly grants to the Company or any subsidiary,
successor or assignee of the Company, the right to enforce the provisions above
through the use of all remedies available at law or in equity, including, but
not limited to, injunctive relief.
 
13.     Company Property.  Any patents, inventions, discoveries, applications or
processes, designs, devised, planned, applied, created, discovered or invented
by the Executive in the course of the Executive's employment under this
Agreement and which pertain to any aspect of the Company's or its subsidiaries'
or affiliates' business shall be the sole and absolute property of the Company,
and the Executive shall make prompt report thereof to the Company and promptly
execute any and all documents reasonably requested to assure the Company the
full and complete ownership thereof. All records, files, lists, including
computer generated lists, drawings, documents, equipment and similar items
relating to the Company's business which the Executive shall prepare or receive
from the Company shall remain the Company's sole and exclusive property. Upon
termination of this Agreement, the Executive shall promptly return to the
Company all property of the Company in his possession.


14.     Remedy. It is mutually understood and agreed that the Executive's
services are special, unique, unusual, extraordinary and of an intellectual
character giving them a peculiar value, the loss of which cannot be reasonably
or adequately compensated in damages in an action at law. Accordingly, in the
event of any breach of this Agreement by the Executive, including, but not
limited to, the breach of the non-disclosure, non-solicitation and non-compete
clauses under Paragraph 12 hereof, the Company shall be entitled to equitable
relief by way of injunction or otherwise in addition to damages the Company may
be entitled to recover.
 
15.     Representations and Warranties of the Executive. (a) In order to induce
the Company to enter into this Agreement, the Executive hereby represents and
warrants to the Company as follows: (i) the Executive has the legal capacity and
unrestricted right to execute and deliver this Agreement and to perform all of
his obligations hereunder; (ii) the execution and delivery of this Agreement by
the Executive and the performance of his obligations hereunder will not violate
or be in conflict with any fiduciary or other duty, instrument, agreement,
document, arrangement or other understanding to which the Executive is a party
or by which he is or may be bound or subject; and (iii) the Executive is not a
party to any instrument, agreement, document, arrangement or other understanding
with any person (other than the Company) requiring or restricting the use or
disclosure of any confidential information or the provision of any employment,
consulting or other services.
 
7

--------------------------------------------------------------------------------




(b) The Executive hereby agrees to indemnify and hold harmless the Company from
and against any and all losses, costs, damages and expenses (including, without
limitation, its reasonable attorneys' fees) incurred or suffered by the Company
resulting from any breach by the Executive of any of his representations or
warranties set forth in Paragraph 15(a) hereof.


16.     Notices. All notices given hereunder shall be in writing and shall be
deemed effectively given when mailed, if sent by registered or certified mail,
return receipt requested, addressed to the Executive at his address set forth on
the first page of this Agreement and to the Company at its address set forth on
the first page of this Agreement, Attention: Executive Chairman of the Board,
with a copy to Farrell Fritz, P.C., 1320 Reckson Plaza, Uniondale, New York, NY
11556, Attention: Nancy Lieberman, Esq.


17.     Entire Agreement. This Agreement constitutes the entire understanding of
the parties with respect to its subject matter and no change, alteration or
modification hereof may be made except in writing signed by the parties hereto.
Any prior or other agreements, promises, negotiations or representations not
expressly set forth in this Agreement are of no force or effect. In furtherance
and not in limitation of the foregoing, this Agreement supersedes any prior
employment relationship or arrangements to which the Executive and the Company
are parties.


18.     Severability. If any provision of this Agreement shall be unenforceable
under any applicable law, then notwithstanding such unenforceability, the
remainder of this Agreement shall continue in full force and effect.


19.     Waivers, Modifications, Etc. No amendment, modification or waiver of any
provision of this Agreement shall be effective unless the same shall be in
writing and signed by each of the parties hereto, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.
 
20.     Assignment. Neither this Agreement, nor any of the Executive's rights,
powers, duties or obligations hereunder, may be assigned by the Executive. This
Agreement shall be binding upon and inure to the benefit of the Executive and
his heirs and legal representatives and the Company and its successors and
assigns. Successors of the Company shall include, without limitation, any
corporation or corporations acquiring, directly or indirectly, all or
substantially all of the assets of the Company, whether by merger,
consolidation, purchase, lease or otherwise, and such successor shall thereafter
be deemed "the Company" for the purpose hereof.


21.     Applicable Law. This Agreement shall be deemed to have been made,
drafted, negotiated and the transactions contemplated hereby consummated and
fully performed in the State of New York and shall be governed by and construed
in accordance with the laws of the State of New York, without regard to the
conflicts of law rules thereof. Nothing contained in this Agreement shall be
construed so as to require the commission of any act contrary to law, and
whenever there is any conflict between any provision of this Agreement and any
statute, law, ordinance, order or regulation, contrary to which the parties
hereto have no legal right to contract, the latter shall prevail, but in such
event any provision of this Agreement so affected shall be curtailed and limited
only to the extent necessary to bring it within the legal requirements.
 
8

--------------------------------------------------------------------------------




22      Full Understanding. The Executive represents and agrees that he fully
understands his right to discuss all aspects of this Agreement with his private
attorney, that to the extent, if any that he desired, he availed himself of this
right, that he has carefully read and fully understands all of the provisions of
this Agreement, that he is competent to execute this Agreement, that his
agreement to execute this Agreement has not been obtained by any duress and that
he freely and voluntarily enters into it, and that he has read this document in
its entirety and fully understands the meaning, intent and consequences of this
document which is that it constitutes an agreement of employment.


24.     Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original and all of which taken
together shall constitute one and the same agreement.


9

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 

        FOR NATHAN’S FAMOUS, INC.  
   
   
    By:   /s/ Wayne Norbitz  

--------------------------------------------------------------------------------

Name: Wayne Norbitz   Title: President and Chief Operating Officer    DATE:
December 15, 2006 


        FOR THE EXECUTIVE  
   
   
      /s/ Eric Gatoff  

--------------------------------------------------------------------------------

Eric Gatoff      
DATE: December 15, 2006



10

--------------------------------------------------------------------------------


 